   Case 3:17-cv-00601-MHL Document 122-3 Filed 06/06/19 Page 1 of 2 PageID# 2171




 From:      "Steven S. Biss" <stevenbiss@earthlink net>
 Date:      Wednesday, November 29, 2017 5:07 PM
 To:        <Jared.Sine@match.com>
 Cc:        "Robert Steele" <robert.david.steele.vivas@gmail.com>; "Jason Goodman"
            <truth@crowdsourcethetruth.org>; "Johan Conrod" <rjconrod@kaufcan.com>; "Terry C. Frank"
            <tcfrank@kaufcan.com>
 Attach:    Robert - 11.28.17 - Fwd_ Litigation hold_ R_D_S_ v_ Jason Goodman, 3_17-CV-00601 MHL.eml
 Subject:   Steele - Goodman et al (Case 3:17-cv-601-MHL) (E.D. Va.)

TO: Jared Sine, General Counsel, Tinder,

Mr. Sine,

I represent Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), in connection
with an action pending in the United States District Court for the Eastern District of Virginia, Richmond
Division, styled Robert David Steele and Earth Intelligence Network v. Jason Goodman, Patricia A.
Negron and “Queen Tut”, Case 3:17-cv-601-MHL (the “Virginia Litigation”).

Yesterday, Mr. Steele received the attached email via a general business email box,
contact@unrig.net..

The email appears to have been sent by someone or something called “mailto:“spoliation-
notice@mailbox.org”.

Please be advised that my clients are not affiliated or associated in any way with the sender of the
email or with any organization putatively called “mailbox.org”. My clients had no input in the
preparation of the email. My clients do not agree, adopt or endorse in any way the statements in the
email. My clients did not request that any email be transmitted to Tinder for any reason. Indeed, my
clients had no knowledge of the email until it was received at contact@unrig.net.

Specifically, my clients did not and do not request any “Litigation Hold” on any records for any reason.
I also point out that discovery has not begun in the Virginia Litigation as there has been no Rule 26f
conference.

The email is a hoax.

The email states that “According to video materials posted on YouTube by ‘George Webb’ and ‘Jason
Goodman’, contact was allegedly made by these two individuals with underage teenage girls on the
platform TINDER. In a separate video, the pair (Sweigert & Goodman) apparently discuss human
trafficking in great detail. During the course of filming Webb brings up the TINDER accounts they both
utilize and Goodman announced ‘CUT, CUT, CUT’. This was taken to mean ‘stop filming’. Civil litigation
has been brought against Mr. Goodman and includes allegations related to the foregoing information.”

Be advised that the Virginia Litigation does not include allegations related to the “foregoing
information” referred to in the email.
   Case 3:17-cv-00601-MHL Document 122-3 Filed 06/06/19 Page 2 of 2 PageID# 2172



Call or email me if you have any questions at all about the Virginia Litigation or my email. I am copying
my colleagues Johan Conrod and Terry Frank at Kaufman & Canoles in Richmond,, Virginia, who
represent Defendant, Patricia A. Negron. Feel free to reach out to either Johan or Terry to discuss the
matter.

If you determine the identity of the sender of the fake email, please provide it to me so I can advise the
District Court.


Steven S. Biss
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Mobile: (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: ssbiss@yahoo.com
LinkedIn: www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 disclosure: To ensure compliance with requirements imposed by the IRS, I inform you
that any tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any penalties under
the Internal Revenue Code or (ii) promoting, marketing or recommending to another party any
transaction(s) or tax-related matter(s) that may be addressed herein.

This e-mail communication (including any attachments) may contain legally privileged and confidential
information intended solely for the use of the intended recipient. If you are not the intended recipient,
you should immediately stop reading this message and delete it from your system.
